Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2008 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS ENTERPRISE FUND ( Class A, B, C and T ) - DREYFUS NATURAL RESOURCES FUND ( Class A, B, C, Class I and T ) FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Enterprise Fund December 31, 2008 (Unaudited) Common Stocks100.0% Shares Value ($) Consumer Discretionary19.3% Aaron Rents 61,570 a 1,638,993 American Public Education 34,570 b 1,285,658 BJ's Restaurants 53,120 b 572,102 Cache 100,630 b 203,273 California Pizza Kitchen 30,610 b 328,139 Casual Male Retail Group 175,830 a,b 91,432 FGX International Holdings 130,016 b 1,786,420 G-III Apparel Group 88,407 b 564,921 K12 45,025 b 844,219 Monro Muffler Brake 16,300 415,650 Peet's Coffee & Tea 27,880 a,b 648,210 Red Lion Hotels 92,004 b 218,970 True Religion Apparel 53,500 a,b 665,540 Wet Seal, Cl. A 176,450 a,b 524,057 WMS Industries 20,100 b 540,690 Zumiez 31,300 a,b 233,185 Consumer Staples2.0% Smart Balance 158,100 b Energy5.6% Arena Resources 36,400 b 1,022,476 ENGlobal 98,098 b 318,818 Northern Oil and Gas 158,100 a,b 411,060 OYO Geospace 28,020 a,b 489,509 Rex Energy 100,000 b 294,000 T-3 Energy Services 39,330 a,b 371,275 TXCO Resources 112,500 a,b 167,625 Exchange Traded Funds6.6% iShares Nasdaq Biotechnology Index Fund 25,870 a 1,838,063 PowerShares Dynamic Biotechnology & Genome Portfolio 128,210 a 1,759,041 Financial1.5% Cardtronics 111,937 b 144,399 Hallmark Financial Services 58,500 b 513,045 Marlin Business Services 64,500 b 170,925 Health Care18.5% Air Methods 45,200 a,b 722,748 CONMED 25,250 b 604,485 Five Star Quality Care 226,700 a,b 346,851 Greatbatch 30,000 b 793,800 Hansen Medical 70,198 a,b 506,830 InfuSystems Holdings 730,100 a,b 1,715,735 Matrixx Initiatives 100,158 b 1,651,605 Metabolix 76,000 a,b 966,720 Omnicell 93,180 a,b 1,137,728 Penwest Pharmaceuticals 340,800 b 535,056 Res-Care 40,750 b 612,065 Varian 9,490 b 318,010 Volcano 15,000 b 225,000 Industrials20.0% American Ecology 18,880 381,942 Comfort Systems USA 80,800 861,328 Dynamex 61,888 b 912,848 Flow International 214,426 b 518,911 Geo Group 93,569 b 1,687,049 Graham 63,100 682,742 Hub Group, Cl. A 34,930 b 926,693 ICF International 69,000 b 1,695,330 Jinpan International 25,870 375,374 Lantronix (warrants) 573 b 0 Layne Christensen 36,950 b 887,169 LMI Aerospace 47,280 b 537,574 Northwest Pipe 18,958 b 807,800 Rush Enterprises, Cl. A 57,460 b 492,432 Tennant 11,340 a 174,636 Information Technology20.7% Brocade Communications Systems 339,610 b 950,908 Constant Contact 43,707 a,b 579,118 Digi International 70,190 b 569,241 Double-Take Software 132,479 b 1,188,337 Intersil, Cl. A 137,300 1,261,787 Liquidity Services 67,988 a,b 566,340 Mellanox Technologies 65,160 b 512,158 Microtune 267,630 a,b 545,965 Ness Technologies 91,114 b 389,968 NetScout Systems 125,310 b 1,080,172 NeuStar, Cl. A 47,470 b 908,101 Perficient 97,855 a,b 467,747 Plantronics 86,500 1,141,800 Techwell 73,300 b 476,450 ValueClick 76,060 b 520,250 Web.com Group 38,200 b 139,812 Materials5.8% Balchem 25,910 645,418 Horsehead Holding 77,150 b 362,605 Penford 52,300 529,276 Seabridge Gold 44,000 a,b 575,520 Sensient Technologies 14,870 355,096 Zoltek Cos. 76,300 a,b 685,937 Total Common Stocks (cost $83,759,830) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $613,000) 613,000 c Investment of Cash Collateral for Securities Loaned15.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $8,362,989) 8,362,989 c Total Investments (cost $92,735,819) 116.4% Liabilities, Less Cash and Receivables (16.4%) Net Assets 100.0% a All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $8,133,966 and the total market value of the collateral held by the fund is $8,362,989. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31 2008, the aggregate cost of investment securities for income tax purposes was $92,735,819. Net unrealized depreciation on investments was $29,092,588 of which $2,782,472 related to appreciated investment securities and 31,875,060 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund December 31, 2008 (Unaudited) Common Stocks97.1% Shares Value ($) Chemicals5.0% Agrium 6,730 a Celanese, Ser. A Monsanto Potash Corp of Saskatchewan Praxair Coal & Consumable Fuels.8% Peabody Energy Containers & Packaging1.9% Packaging Corp. of America Pactiv 10,490 b Diversified Metals & Mining2.0% BHP Billiton, ADR 7,560 a Freeport-McMoRan Copper & Gold Food Products.6% Smithfield Foods 9,740 a,b Gold3.5% Agnico-Eagle Mines 8,730 a Kinross Gold Industrials2.8% Gamesa Corp Tecnologica 9,960 a McDermott International 12,790 b Vestas Wind Systems 5,830 b Integrated Oil & Gas17.4% BG Group Canadian Natural Resources Chevron Exxon Mobil Hess Marathon Oil Occidental Petroleum Petroleo Brasileiro, ADR Suncor Energy Oil & Gas Drilling5.6% Diamond Offshore Drilling 5,130 a Helmerich & Payne Hercules Offshore 32,790 b Nabors Industries 10,520 b Noble Transocean 4,284 b Oil & Gas Equipment & Services10.3% BJ Services Cameron International 10,510 b Halliburton Hornbeck Offshore Services 14,200 b National Oilwell Varco 15,800 b Schlumberger Smith International Weatherford International 28,580 b Oil & Gas Exploration & Production34.1% Anadarko Petroleum Apache Arena Resources 15,850 b Chesapeake Energy Concho Resources 25,540 b Continental Resources 8,282 b Devon Energy EOG Resources EXCO Resources 23,090 b Forest Oil 11,100 b Newfield Exploration 13,670 b Noble Energy PetroHawk Energy 19,172 b Pioneer Natural Resources 7,260 a Plains Exploration & Production 12,530 b Range Resources SandRidge Energy 17,081 b Southwestern Energy 25,010 b Ultra Petroleum 9,800 b XTO Energy Oil & Gas Refining & Marketing.8% Frontier Oil Oil & Gas Storage & Transportation2.3% Williams Steel.8% Tenaris, ADR Utilities9.2% Entergy Equitable Resources FirstEnergy PG & E Public Service Enterprise Group Questar Sempra Energy Southern Total Common Stocks (cost $32,637,110) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $530,000) 530,000 c Investment of Cash Collateral for Securities Loaned6.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $1,371,719) 1,371,719 c Total Investments (cost $34,538,829) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% ADR  American Depository Receipts a All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $1,343,697 and the total market value of the collateral held by the fund is $1,371,719. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31 2008, the aggregate cost of investment securities for income tax purposes was $34,528,829. Net unrealized depreciation on investments was $11,079,040 of which $903,992 related to appreciated investment securities and $11,983,032 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 23,459,789 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 By: /s/ James Windels James Windels Treasurer Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
